TBS INTERNATIONAL PLC & SUBSIDIARIESEXHIBIT AS AMENDED Date 7May 2010 ARGYLE MARITIME CORP. CATON MARITIME CORP. DORCHESTER MARITIME CORP. LONGWOODS MARITIME CORP. McHENRY MARITIME CORP. SUNSWYCK MARITIME CORP. as Joint and Several Obligors – and – THE ROYAL BANK OF SCOTLAND PLC as Issuer AMENDING AND RESTATING AGREEMENT relating to a guarantee facility of up to US$84,000,000 INDEX Clause Page 1 INTERPRETATION 1 2 AGREEMENT OF ALL PARTIES TO THE AMENDMENT OF THE FACILITY AGREEMENT AND EXISITING FINANCE DOCUMENTS 2 3 CONDITIONS PRECEDENT 2 4 REPRESENTATIONS AND WARRANTIES 2 5 AMENDMENT OF FACILITY AGREEMENT AND EXISTING FINANCE DOCUMENTS 3 6 FURTHER ASSURANCES 3 7 NOTICES 4 8 SUPPLEMENTAL 4 9 LAW AND JURISDICTION 4 EXECUTION PAGES 5 APPENDIX 1 FORM OF AMENDMENT AND RESTATED FACILITY AGREEMENT MARKED TO INDICATE AMENDMENTS TO THE LOAN AGREEMENT 7 APPEDIX 2 FORM OF CORPORATE GUARANTEE SUPPLEMENTS 8 THIS AGREEMENT is made on
